Exhibit 10.25




FIRST AMENDMENT TO

QUESTAR CORPORATION

ANNUAL MANAGEMENT INCENTIVE PLAN II







THIS FIRST AMENDMENT TO QUESTAR CORPORATION ANNUAL MANAGEMENT INCENTIVE PLAN II
(this “First Amendment”), made as of June 12, 2010,  is made and adopted by
Questar Corporation, a Utah corporation (the “Company”).  Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
them in the Plan (as defined below).




WHEREAS, the Company maintains the Questar Corporation Annual Management
Incentive Plan II, as amended and restated effective January 1, 2010 (the
“Plan”);




WHEREAS, pursuant to Section 7(e) of the Plan, the Plan may be amended from time
to time by the Company’s Board of Directors; and




WHEREAS, the Company desires to amend the Plan as set forth herein.




NOW, THEREFORE BE IT RESOLVED, that the Plan be amended as follows:




1.

The following definition of “affiliate” is added to Section 2 of the Plan in
alphabetical order:

“‘affiliate’ means any entity that is treated as the same employer as the
Company under Sections 414(b), (c), (m), or (o) of the Code, any entity required
to be aggregated with the Company pursuant to regulations adopted under Section
409A of the Code, or any entity otherwise designated as an affiliate by the
Company.”

2.

The following sentence shall be added to the end of Section 4 of the Plan:

“Notwithstanding the foregoing, the Committee may designate additional officers
and key employees of an Employer as Covered Employees and/or increase a Covered
Employee’s Target Bonus at any time after the commencement of a Performance
Period, provided, that, if doing so would disqualify an award as ‘qualified
performance-based compensation’ under Section 162(m) of the Code, such action
will be taken only if the Committee determines that it would be appropriate to
do so.”    




3.

The following is added to the Plan as new Section 8:

“Section 8.  Assumed Amounts Attributable to Transferred Employees.
 Notwithstanding any other provision herein, as of the date of the
‘Distribution’ (as such term is defined in that certain Separation and
Distribution Agreement, by and between the Company and QEP Resources, Inc.
(‘QEP’), dated as of June 14, 2010 (the ‘Separation Agreement’)), the Company
has assumed the liabilities and obligations under the QEP Resources, Inc. Annual
Management











Incentive Plan (the ‘QEP AMIP’), for the payment, if any, of an award that a
Transferred Employee (as defined below) would have otherwise been entitled to
receive with respect to the 2010 performance period pursuant to such terms and
conditions set forth in the QEP AMIP had such Transferred Employee not incurred
a termination of employment with QEP or an affiliate thereof, as a result of the
transaction contemplated by the Separation Agreement, and as of the
Distribution, QEP shall have no further liabilities or obligations under the QEP
AMIP with respect to such Transferred Employees; provided, however, that any
termination of employment with the Company or an affiliate thereof on or after
the Distribution shall be deemed to be a termination of employment under the QEP
AMIP solely for purposes of determining whether any such award would otherwise
be payable in accordance with the terms and conditions of the QEP AMIP.  For
purposes of this Section 8, a ‘Transferred Employee’ means a ‘Questar Employee’
(as defined in that certain Employee Matters Agreement, by and between the
Company and QEP, dated as of June 14, 2010) who was eligible to receive an award
under the QEP AMIP with respect to the 2010 performance period immediately prior
the Distribution and who is designated as a participant in the Plan as of the
Distribution.”




4.

This First Amendment shall be and is hereby incorporated in and forms a part of
the Plan.

5.

All other terms and provisions of the Plan shall remain unchanged except as
specifically modified herein.




I hereby certify that the foregoing First Amendment to the Questar Corporation
Annual Management Incentive Plan II was duly adopted by the Board of Directors
of Questar Corporation as of June 12, 2010.




Executed on this _____ day of _________, 2010.










By: __________________________________

Keith O. Rattie

Chairman, President and Chief Executive Officer








2





